DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2021 has been entered.

Status of Rejections
All previous rejections are maintained.

Claims 1, 3-6, and 10, 11, and 13-18 are pending and under consideration for this Office Action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 5, 10, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Cairns et al (EP 0 479 423 A1) in view of Carlson et al (EP 0 437 178 A1), Ohe et al (EP 0 153 586), and Hardee (US 7,258,778 B2). 

Claim 1: Cairns teaches an electrode consisting of a metal substrate (titanium, see e.g. page 3, lines 23-24 of Cairns) coated with alternating layers (see e.g. abstract of Cairns) of at least one first catalytic composition (intermediate layer, see e.g. page 3, line 25 of Cairns) and at least a second catalytic composition (outer layer, see e.g. page 3, lines 42-43 of Cairns), 
said first catalytic composition consisting of a mixture of oxides of ruthenium and of at least one valve metal and being free of tin (see e.g. page 3, lines 28-29 of Cairns), said second catalytic composition consisting of a mixture of oxides of iridium, of ruthenium, and of tin (see e.g. page 3, lines 42-45 of Cairns), 
wherein the innermost of said alternating layers corresponds to said first catalytic composition (it is the intermediate layer between the substrate and outer layer).

Cairns does not explicitly teach that the first catalytic composition also consists of iridium. Cairns teaches that the electrode is used in chlor-alkali cells (see e.g. abstract) and that the first catalytic composition has a Ru:Ti ratio of 20:80-80:20 mol% (1:4 to 4:1, see e.g. page 3 lines 35-37 of Cairns). Carlson teaches an electrode for chlor-alkali cells (see e.g. col 1, lines 43-46 of Carlson) comprising a titanium substrate (see e.g. page 2, col 2, lines 35-37 of Carlson) coated with titanium, iridium and ruthenium wherein the ratio of titanium oxide to total oxides of iridium and ruthenium is 1:1 or less 

It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the first catalytic composition of Cairns to be the composition taught in Carlson because the catalytic composition of Carlson satisfies the ruthenium-titanium molar ratio requirements of Cairns and is also proven to work well in chlorine environments with the benefits of having a reduced oxygen evolution, has retarded weight loss in caustic environment, easy to handle and use without sacrificing other features like chlorine evolution potential (see e.g. page 2, col 1, lines 47-56 of Carlson).

Cairns in view of Carlson teaches that said valve metal of said first catalytic composition is titanium and said oxides of iridium, ruthenium and titanium are present in said first catalytic composition in a Ru = 35-40%, Ir = 18-22%, Ti = 40-44% atomic percentage refereed to the metals (see e.g. page 3, col 4, lines 3-8 of Carlson).

Cairns does not explicitly teach that the second catalytic composition consists of a noble metal selected from the group consisting of palladium and platinum. Ohe teaches an electrode for use in aqueous alkali metal salt solutions (see e.g. page 1, lines 2-3 of 

Cairns does not explicitly teach that the second catalytic composition consists of niobium. Hardee teaches anode for a chlor-alkali cell (see e.g. abstract of Hardee) comprising an electrocatalytic coating ruthenium, iridium, and a valve metal like niobium (see e.g. col 5, lines 26-46 of Hardee). The valve metal of Hardee stabilizes the coating and alters the efficiency (see e.g. col 5, lines 43-45 of Hardee). It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the electrode of Cairn so that the second catalyst composition comprises a valve metal like that of Hardee because Hardee teaches the valve metal stabilizes the coating and alters the efficiency. Additionally, it would have been obvious to a person having ordinary skill in the art at the time of invention to select niobium from the list of valve metals taught in Hardee because KSR rational F states it is obvious to choose “from a finite number of identified, predictable solutions, with a reasonable expectation of success”. 


USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2
USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”. Since the structure of Cairns in view of Carlson and Ohe are the same as claim 1, the combination would be capable of reducing chlorine overvoltage without reduction of oxygen overvoltage.

Claim 3: Cairns in view of Carlson, Ohe, and Hardee teaches that said oxides of iridium, ruthenium and tin are present in said second catalytic composition in a Ru = 25% Ir = 10%, Sn = 65% atomic percentage refereed to the metals (see e.g. page 5, lines 1-6 of Cairns). 

Claim 5: Cairns in view of Carlson, Ohe, and Hardee teaches that the second catalytic composition consists of platinum in an amount of 0.1-30 atomic (see e.g. page 3, line 19 of Ohe). MPEP § 2144.05 states “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Therefore since of the range for platinum of Cairns in view of Carlson, Ohe, and Hardee 

Claim 10: Cairns in view of Carlson, Ohe, and Hardee teaches an electrolysis cell of alkali chloride solutions comprising the electrode of claim 1 (see e.g. page 5, lines 8-11 of Cairns).

Claim 13: Cairns in view of Carlson, Ohe, and Hardee teaches that the second catalytic composition consists of oxides of Ru, Ir, Sn (see e.g. page 3, lines 42-45 of Cairns), Nb (see e.g. claim 1 of Hardee), and Pt (See e.g. page 3, lines 19 of Ohe) and are present in said second catalytic composition in a Ru = 25%, Ir = 10%, Sn = 65%,  (see e.g. page 5, lines 1-6 of Cairns) and Pt = 0.1-30% (see e.g. page 3, line 19 of Ohe) atomic percentage referred to the metals. The range 0.1-30% Pt of Cairns in view of Carlson, Ohe, and Hardee overlaps the claimed range of 5%. MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.

Claim 4 and 14-17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cairns in view of Carlson, Ohe, and Hardee as applied to claim 1, and in further view of Hardee (US 2004/0031692 A1, referred to as Hardee 692). 

Claim 4: Cairns in view of Carlson, Ohe, and Hardee does not explicitly teach that the first catalytic composition consists of an amount of platinum an overall 0.1-5% atomic percentage referred to the metals. Hardee 692 teaches an electrode used in a chlor-alkali cell (see e.g. claim 37 of Hardee 692) which comprises a titanium substrate (see e.g. [0015] of Hardee), and a layer containing titanium oxide (see e.g. lines 1-6 of [0038] of Hardee) with doping agents like platinum present in 0.04-4.4 atomic% (0.1-10 wt%, see e.g. [0039] of Hardee 692) to increase conductivity of the titanium oxide. It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the first catalytic composition of Cairns so that the valve metal is doped with platinum present in 0.04-4.4 atomic% as taught in Hardee 692 because the doping agents improves conductivity to the titanium oxide which would be helpful for the first catalytic composition of Cairns because that composition is between the substrate and the second catalytic composition. Adding platinum as a dopant agent would improve the electrode efficiency and deliver more current to the secondary catalytic composition.

Claim 14: Cairns teaches an electrode for evolution of gaseous products in electrolytic cells (chlorine, see e.g. abstract and page 2, lines 1-4 of Cairns) consisting of a metal substrate (titanium, see e.g. page 3, lines 23-24 of Cairns) coated with alternating layers (see e.g. abstract of Cairns) of at least one first catalytic composition (intermediate layer, see e.g. page 3, line 25 of Cairns) and at least a second catalytic composition (outer layer, see e.g. page 3, lines 42-43 of Cairns), 
said first catalytic composition consisting of a mixture of oxides of ruthenium and of at least one valve metal (titanium) and being free of tin (see e.g. page 3, lines 28-29 
wherein the innermost of said alternating layers corresponds to said first catalytic composition (it is the intermediate layer between the substrate and outer layer).

Cairns does not explicitly teach that the first catalytic composition also consists of iridium. Cairns teaches that the electrode is used in chlor-alkali cells (see e.g. abstract) and that the first catalytic composition has a Ru:Ti ratio of 20:80-80:20 mol% (1:4 to 4:1, see e.g. page 3 lines 35-37 of Cairns). Carlson teaches an electrode for chlor-alkali cells (see e.g. col 1, lines 43-46 of Carlson) comprising a titanium substrate (see e.g. page 2, col 2, lines 35-37 of Carlson) coated with titanium, iridium and ruthenium wherein the ratio of titanium oxide to total oxides of iridium and ruthenium is 1:1 or less and that the ratio of ruthenium oxide to iridium oxide is 1.5:1 to 3:1 (see e.g. page 2, col 2, lines 12-16 of Carlson). This works out to a ratio of 5:3:2 to 4:3:1 for titanium oxide, ruthenium oxide, and iridium oxide respectively. Said coating has the benefits of having a reduced oxygen evolution, has retarded weight loss in caustic environment, is easy to handle and does not sacrifice other features like chlorine evolution potential (see e.g. page 2, col 1, lines 47-56 of Carlson).

It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the first catalytic composition of Cairns to be the composition taught in Carlson because the catalytic composition of Carlson satisfies the ruthenium-titanium molar ratio requirements of Cairns and is also proven to work well in chlorine 

Cairns does not explicitly teach that the first catalytic composition also consists of platinum. Hardee 692 teaches an electrode used in a chlor-alkali cell (see e.g. claim 37 of Hardee 692 which comprises a titanium substrate (see e.g. [0015] of Hardee), and a layer containing titanium oxide (see e.g. lines 1-6 of [0038] of Hardee) with doping agents like platinum present in 0.04-4.4 atomic% (0.1-10 wt%, see e.g. [0039] of Hardee 692) to increase conductivity of the titanium oxide. It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the first catalytic composition of Cairns so that the valve metal is doped with platinum present in 0.04-4.4 atomic% as taught in Hardee 692 because the doping agents improves conductivity to the titanium oxide which would be helpful for the first catalytic composition of Cairns because that composition is between the substrate and the second catalytic composition. Adding platinum as a dopant agent would improve the electrode efficiency and deliver more current to the secondary catalytic composition.

Cairns does not explicitly teach that the second catalytic composition consists of a noble metal selected from the group consisting of palladium and platinum. Ohe teaches an electrode for use in aqueous alkali metal salt solutions (see e.g. page 1, lines 2-3 of Ohe) comprising titanium (see e.g. page 3, lines 9-11 of Ohe) coated with ruthenium oxide, iridium oxide, tin oxide, and platinum oxide (see e.g. page 3, lines 17-21 of Ohe) 

Cairns does not explicitly teach that the second catalytic composition consists of niobium. Hardee teaches anode for a chlor-alkali cell (see e.g. abstract of Hardee) comprising an electrocatalytic coating ruthenium, iridium, and a valve metal like niobium (see e.g. col 5, lines 26-46 of Hardee). The valve metal of Hardee stabilizes the coating and alters the efficiency (see e.g. col 5, lines 43-45 of Hardee). It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the electrode of Cairn so that the second catalyst composition comprises a valve metal like that of Hardee because Hardee teaches the valve metal stabilizes the coating and alters the efficiency. Additionally, it would have been obvious to a person having ordinary skill in the art at the time of invention to select niobium from the list of valve metals taught in Hardee because KSR rational F states it is obvious to choose “from a finite number of identified, predictable solutions, with a reasonable expectation of success”. 

Cairns in view of Carlson teaches that said valve metal of said first catalytic composition is titanium and said oxides of iridium, ruthenium and titanium are present in said first 

With regard to the limitation claiming “the electrode reduces chlorine overvoltage without reduction in oxygen overvoltage”, this limitation is an intended function/use for the electrode. MPEP § II states ““[Apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15
USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2
USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”. Since the structure of Cairns in view of Carlson, Hardee 692, Ohe, and Hardee are the same as claim 1, the combination would be capable of reducing chlorine overvoltage without reduction of oxygen overvoltage.

Claim 15: Cairns in view of Carlson, Hardee 692, Ohe, and Hardee teaches that said oxides of iridium, of ruthenium and of tin are present in said second catalytic composition in a Ru = 25%, Ir = 10%, Sn = 65% atomic percentage referred to the metals (see e.g. page 5, lines 1-6 of Cairns).

Claim 16: Cairns in view of Carlson, Hardee 692, Ohe, and Hardee teaches that said first catalytic composition platinum is present in a 0.04-4.4% atomic percentage referred to the metals (0.1-10 wt%, see e.g. [0039] of Hardee 692). MPEP § 2144.05 states “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Therefore since of the range for platinum of Cairns in view of Carlson, Ohe, and Hardee overlaps that of the instant invention, claim 5 is prima facie obvious over Cairns in view of Carlson, Ohe, and Hardee.

Claim 17: Cairns in view of Carlson, Hardee 692, Ohe, and Hardee teaches that said second catalytic composition platinum or palladium is present in an overall 0.1-30% atomic percentage referred to the metals (see e.g. page 3, line 19 of Ohe). MPEP § 2144.05 states “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Therefore since of the range for platinum of Cairns in view of Carlson, Ohe, and Hardee overlaps that of the instant invention, claim 5 is prima facie obvious over Cairns in view of Carlson, Ohe, and Hardee.

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cairns in view of Carlson, Hardee 692, Ohe, and Hardee as applied to claim 14, and in further view of Urgeghe et al (WO 2010055065 A1).

Claim 18: Cairns in view of Carlson, Hardee 692, Ohe, and Hardee does not explicitly teaches that said second catalytic composition niobium is present in a 0.1-3% atomic percentage referred to the metals. Urgeghe teaches an anode for use in chloralkali cells (see e.g. abstract of Urgeghe) comprising an external catalytic coating comprising tin, ruthenium, iridium, palladium and niobium (see e.g. page 2, lines 15-20 of Urgeghe). The niobium, present in 0.5-5 atomic%, and palladium reduces the potential of the anode chlorine evolution reaction (see e.g. page 2, lines 20-27 of Urgeghe). It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the second catalytic composition of Cairns to include the niobium present in 0.5-5 atomic% and palladium as taught in Urgeghe because doing so reduces the potential of the anode chlorine evolution reaction.
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cairns in view of Carlson, Ohe, and Hardee as applied to claim 1, and in further view of Urgeghe.

Claim 6: Cairns in view of Carlson, Ohe, and Hardee does not explicitly teach that the second catalytic composition consists of an amount of niobium or tantalum in a 0.1-3% atomic percentage referred to the metals. Urgeghe teaches an anode for use in .

Claim(s) 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cairns in view of Carlson, Ohe, and Hardee as applied to claim 1, and in further view of DiFranco et al (US 2007/0289865 A1). 

Claim 11: Cairns in view of Carlson, Ohe, and Hardee does not explicitly teach that the first catalytic composition consists of oxides of Ru, Ir and Ti and are present in said first catalytic composition in a Ru = 16-30%, Ir = 9-20%, Ti = 50-80% atomic percentage referred to the metals. Carlson teaches that the best economical coating comprises Ru = 35-40%, Ir = 18-22%, Ti = 40-44% atomic percentage refereed to the metals (see e.g. page 3, col 4, lines 3-8 of Carlson). DiFranco also teaches an electrolytic coating for anode (see e.g. abstract of DiFranco) comprising ruthenium oxide, iridium oxide, and titanium oxide (see e.g. [0026] of DiFranco) which has 10-30 mol% Ru (see e.g. [0027] of DiFranco), 1-25 mol% Ir (see e.g. [0029] of DiFranco), and 50-85 mol% Ti (see e.g. [0028] of DiFranco). This coating composition has a lower operating potential and . 

Response to Arguments
Applicant's arguments filed 02/24/2021 have been fully considered but they are not persuasive. 

On page(s) 7-9, the applicant argues that it would not have been obvious to combine the teachings of Carlson with Cairns because Cairns teaches a preferred embodiment of RuO2 and SnO2 leading to a synergistic effect. This is not considered persuasive. As the applicant points out, Cairns teaches that RuO2 and SnO2 is a preferred embodiment. MPEP § 2123 II states ‘Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994)’. The disclosure of Cairns states ‘The 2 and an oxide of at least one non-noble metal. The oxide of the non-noble metal may be, for example TiO2...’ (see e.g. page 3 of Cairns). The combination with Carlson still contains RuO2 and TiO2 in the required ratio. Additionally there is sufficient motivation within Carlson for why one of ordinary skill in the art would additionally include iridium into the layer, as shown in the rejection above. 

On page(s) 9-10, the applicant argues that there is no reason to add iridium from Carlson to Cairns because Cairns teaches a long life from using Sn. This is similar to the earlier argument. Sn is a preferred embodiment and Cairns explicitly discloses that an intermediate layer of RuO2 and TiO2 is sufficient for the invention. Based on this, a person of ordinary skill in the art at the time of filing would recognize that Carlson’s teaching about the addition to iridium to this layer would provide a positive benefit to the invention of Cairns. 

On page(s) 11, the applicant argues that Cairns best examples do not contain platinum, so there is no reason to include platinum in the second layer. This is not considered persuasive. Again, the applicant is arguing about preferred embodiments. MPEP § 2123 II states ‘Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other 

On page(s) 11, the applicant argues that Ohe does not remedy Cairns’ deficiency because Ohe has sample compositions with and without Ir, which exhibit high oxygen overvoltage while depressing chlorine overvoltage and oxygen evolution. This is not considered persuasive. Ohe explicitly teaches the coating comprises ruthenium oxide, platinum and/or iridium oxide, and tin oxide (see e.g. page 3 , lines 17-21 of Ohe). Ohe further states ‘a predetermined amount of at least one member selected from Pt, platinum oxide, and IrO2 is added to a coating of the (Ru-Sn)O2 solid solution type to provide a novel and improved coating which is characterized by high oxygen overvoltage, reduced oxygen evolution, and high anodic current efficiency’. 

On page(s) 11, the applicant argues that Ohe and Cairns are not combinable because Ohe teaches that Pd does not provide positive benefits to the layer and Cairns teaches that the outer layer can contain Pd. This is not considered persuasive. Although Ohe provides reasoning to not use Pd, Cairns also teaches that Rh, Ir, and Os can be used instead. As pointed out above, there is overlap in the disclosure of Cairns with Ohe when it comes to coatings including Ru, Ir, and Sn. Nothing in Ohe teaches away from Cairns nor renders Cairns unusable. 

On page(s) 12-13, the applicant argues that argues that Hardee cannot be combined with Cairns because an example of Cairns does not meet Hardee’s requirement for 2 and at least 10 mole % IrO2. This range overlaps with the “best coating” range of Hardee include Ru:Ir being about 1:1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961.  The examiner can normally be reached on 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795